Citation Nr: 1113036	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation currently assigned for status post partial meniscectomy with degenerative changes of the left knee.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1979 to March 1983.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February and May 2005 decisions by the RO which denied, in part, the benefits sought on appeal.  In June 2008, a hearing was held at the RO before the undersigned member of the Board.  The Board remanded the appeal for additional development in February 2009.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's left knee disability is manifested by pain, arthritis and range of motion from 0 to 110 degrees, without instability, subluxation or other impairment of the knee; functional limitation due to pain, incoordination, fatigability, on repetitive use or during flare-ups is not demonstrated.  

3.  The Veteran's service-connected disabilities include depression, rated 50 percent disabling; degenerative joint disease with medial meniscectomy, torn lateral meniscus and subpatellar chondromalacia of the right knee; status post partial meniscectomy with degenerative changes of the left knee, and tinnitus; each rated 10 percent disabling, and bilateral defective hearing, rated noncompensably disabling.  The combined rating is 70 percent.  

4.  The Veteran has two years of college education and has occupational experience in home construction and as a laborer; he reportedly last worked full-time in 1991.  

5.  The Veteran's service-connected disabilities are shown to preclude him from securing and following substantially gainful employment.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 percent for status post partial meniscectomy with degenerative changes of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 5260 (2010).  

2.  The criteria for a total disability rating based on individual unemployability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letters from the RO to the Veteran dated in March 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Although the March 2007 letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, the claims were readjudicated, and a supplemental statement of the case was promulgated, most recently, in August 2010.  The United States Court of Appeals for the Federal Circuit has held that an statement of the case or supplemental statement of the case can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the statement of the case or supplemental statement.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was examined by VA at least three times during the pendency of the appeal and testified at a travel Board hearing at the RO in June 2008.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  

Under the circumstances of this case, the Board finds that the Veteran is not prejudiced by moving forward with a decision on his claims for an increased rating, and that VA has complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), and the holdings in Dingess/Hartman, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  


Left Knee Disability

Initially, it should be noted that the Board has reviewed all the evidence of record, including but not limited to the Veteran's contentions and his testimony at the hearing before the undersigned in June 2008, VA treatment records from 2004 to the present, and the findings from VA (QTC) examinations in May 2005, January 2008, and October 2009.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the Veteran will be summarized where appropriate.  

The Veteran contends that he has chronic left knee pain and difficulty climbing stairs, walking or standing for any prolonged period of time, and believes that the 10 percent evaluation assigned does not reflect the current severity of his knee disability.  

Regarding the Veteran's contentions, while he is competent to offer evidence as to the visible symptoms or manifestations of his disabilities, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran's left knee disability is rated 10 percent disabling.  Relevant rating criteria include Diagnostic Code (DC) 5261, which contemplates limitation of extension.  This warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, and a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71, DC 5261.  

Also, under DC 5260, limitation of flexion of a knee warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71, DC 5260.  

The normal range of motion for a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  

In this case, the Veteran's complaints and the clinical and diagnostic findings on the medical reports of record were essentially the same throughout the pendency of this appeal and were manifested principally by chronic pain, crepitus and some limitation of motion in the left knee.  On VA QTC examination in May 2005, the Veteran reported that walking or standing aggravated his knee pain.  On examination his gait, posture, and physical appearance of the left knee were within normal limits, and there was no sign of abnormal weight bearing.  There was some tenderness, but no crepitus or joint effusion and McMurray's test was slightly positive.  Extension/flexion of the left knee was from 10 to 100 degrees with pain at the end of flexion.  The examiner indicated that there was some additional limitation of motion due to pain, but not fatigue, weakness, lack of endurance, or incoordination after repetitive use.  However, the examiner did not quantify the additional limitation of motion due to pain.  

VA records showed that the Veteran underwent arthroscopy for partial medial meniscectomy and resection of medial patella plica of the left knee without complication in July 2005.  Parenthetically, the Veteran was subsequently assigned a 100 percent temporary total evaluation for convalescence following surgery through August 2005, and a 10 percent schedular evaluation; effective from September 1, 2005.  

On VA QTC examination in January 2008, the Veteran reported chronic left knee pain on a daily basis with stiffness, occasional swelling, and weakness after physical activities, and giving way during activities.  On examination, there were two well-healed, nontender surgical scars on the lateral and medial aspects of the left knee, each measuring 1 by .2 cm.  There were no ulcerations, tissue loss, keloid formation, inflammation, edema, or abnormal texture associated with the scars.  The Veteran's posture and gait was normal and there was no instability in the knee joint.  Extension/flexion was from zero to 115, with pain beginning at 75 degrees.  The examiner indicated that there was 15 degrees of additional functional limitation of motion in the left knee after repetitive use due to pain, fatigue, lack of endurance, and incoordination.  X-ray studies showed arthritic changes with moderate joint space narrowing and spurring along the patella superiorly.  The examiner noted that the Veteran could walk up to half a mile before stopping to rest due to knee pain and weakness.  

On VA examination in October 2009, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history, and clinical findings on examination.  The Veteran reported chronic pain, swelling, and popping in his knees and said that he had limited improvement with a series of hyalgan injections he received from VA.  On examination, the Veteran's gait and strength were normal and there was no evidence of swelling, effusion, or tenderness in the left knee.  Extension/flexion was from zero to 110 degrees with pain at the end range of motion.  There was some crepitus, and anterior/posterior and lateral stability was normal.  The examiner indicated that there was no additional limitation of motion on repetitive use, due to fatigue, weakness, or lack of endurance.  X-ray studies revealed mild degenerative changes at the patellofemoral joint with mild joint space narrowing minimal buttressing.  Otherwise, the soft tissues were within normal limits and there was no evidence of fracture or dislocation.  

VA treatment records showed that the Veteran was seen for various maladies on numerous occasions from 2004 to the present, and that he received several knee injections from 2005 to 2009, with limited improvement in his symptoms.  The Veteran was also evaluated by VA orthopedic services in September 2009, and reported that he was advised that he would probably require replacement surgery at some point.  

With regard to an evaluation in excess of 10 percent for the left knee disability, the Veteran is not shown to have flexion limited to less than 60 degrees at any time during the appeal period, nor limitation of extension greater than 10 degrees.  Therefore, a rating in excess of 10 percent based on limitation of motion under DC 5260 or 5261 is not assignable.  

Other potentially applicable rating codes which may provide a basis for assigning a higher evaluation include DC 5256, but that requires ankylosis of the knee joint, which is not shown.  DC 5258 provides for a 20 percent evaluation for dislocated, semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, and DC 5262 allows for a 20 percent rating when there is malnunion of the tibia and fibula with moderate knee or ankle disability.  However, these manifestations have not been described or demonstrated on any of the medical reports of record.  

Similarly, a separate rating may be assigned for the left knee disability under DC 5257 if the Veteran is shown to have recurrent subluxation and lateral instability.  While the Veteran reported occasional giving way in the knee, there was no evidence of any actual instability or subluxation at anytime during the pendency of this appeal.  Therefore, this rating code is not applicable to the facts in this case.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, while the Veteran was reported to have additional limitation of flexion after repetitive use due to pain on VA QTC examinations in May 2005 and January 2008, the estimated additional functional impairment was not commensurate with the criteria for a higher evaluation.  That is, with actual range flexion to 115 degrees on examination, (and to 75 degrees to the point where pain began), an additional loss of 15 degrees would not satisfy the criteria for even a compensable evaluation under DC 5260.  

The objective findings from the VA examinations and outpatient reports during the pendency of this appeal did not show more than mild limitation of motion, and no instability or subluxation of the left knee.  The Board recognizes that the Veteran has left knee pain on a daily basis.  However, the medical reports simply do not show any additional functional loss of use due to pain or on repetitive use of the left knee to a degree commensurate with the criteria for an evaluation in excess of that currently assigned.  Therefore, the Board finds that the overall level of functional impairment is adequately compensated by the 10 percent evaluation currently assigned.  

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from his left knee disability does not suggest that he has sufficient symptoms so as to a warrant an evaluation in excess of 10 percent.  Accordingly, the Board finds that the 10 percent evaluation currently assigned accurately depicts the severity of the condition during the pendency of this appeal, and there is no basis for a higher staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2010).  In this case, the Board finds that the manifestations of the Veteran's left knee disability are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to the service-connected disability is unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the Veteran does meet the schedular criteria for a total disability rating based on individual unemployability.  The Veteran's service-connected disabilities include, in pertinent part, depression, rated 50 percent disabling; degenerative joint disease with medial meniscectomy, torn lateral meniscus and subpatellar chondromalacia of the right knee; status post partial meniscectomy with degenerative changes of the left knee, and tinnitus; each rated 10 percent disabling.  The combined rating is 70 percent.  Therefore, he does meet the threshold requirements for a TDIU.  However, the Board must also determine whether such disabilities preclude substantially gainful employment.  

Initially, the Board notes that the Veteran's medical picture is complicated by the fact that he has several service- and nonservice-connected disabilities which impact negatively on his potential for gainful employment.  For purposes of entitlement to TDIU, however, the Board may only consider those disabilities which are service-connected.  In this case, the evidence clearly showed that the Veteran suffered from depression and post traumatic stress disorder (PTSD) following a motor vehicle accident in 1989, and was subsequently found to be totally disabled by the Social Security Administration in 1993 due to depression and PTSD.  The medical reports at that time showed that the Veteran also suffered significant back and neck injuries which further limited his employment prospects.  

Nonetheless, the Veteran was granted service connection for depression secondary to his service-connected knee disabilities by the RO in August 2002, and the evidentiary record shows that the Veteran has been treated by VA for various maladies during the pendency of this appeal, including chronic knee pain and significant symptoms of depression; the latter of which has been further complicated by his continued use of alcohol and marijuana.  (See January 2008 QTC report).  However, the record also reflects that the Veteran's treating VA psychologist opined on several occasions that the Veteran was unemployable due to his depression and knee problems.  (See October 2005 and May 2010 reports).  

Presumably, it is not possible to differentiate the Veteran's symptoms of depression associated with his service-connected knee disabilities from his depression stemming from the automobile accident.  While the Veteran's bilateral knee disabilities are not shown to cause more than mild functional impairment, the aggregate affect of his service-connected disabilities on his employment opportunities can not be said to be favorable.  

The fact that the Veteran was shown to be unemployable due to nonservice-connected disabilities prior to the onset of his depression associated with his bilateral knee disabilities, does not preclude a finding of unemployability at a later date due to his service-connected disabilities.  When assessing the degree of impairment resulting from a service connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14 (2010).  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Based on the Veteran's testimony, work history, and the clinical findings from the various medical reports of record, the Board is unable to determine whether any type of substantially gainful employment remains feasible.  Therefore, the Board finds the evidence regarding the Veteran's employability secondary to his service-connected disabilities to be in relative equipoise, and that a finding of unemployability is warranted.  Accordingly, a total disability rating based on individual unemployability due to service-connected disability is granted.  

ORDER

An increased evaluation for status post partial meniscectomy with degenerative changes of the left knee is denied.  

Entitlement to a total rating for compensation purposes based on individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


